
	
		I
		112th CONGRESS
		1st Session
		H. R. 3179
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Womack (for
			 himself, Ms. Speier,
			 Mr. Poe of Texas,
			 Mr. Diaz-Balart,
			 Mr. Ross of Florida,
			 Mrs. Maloney,
			 Mr. Welch,
			 Ms. McCollum,
			 Mr. Duncan of Tennessee, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the States’ rights to enforce the collection
		  of State sales and use tax laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marketplace Equity Act of
			 2011.
		2.Authorization for
			 States to require collection of sales and use taxes
			(a)Grant of
			 authorityNotwithstanding any other provision of law, a State
			 electing, individually or through an agreement with one or more of the several
			 States, to satisfy the requirements of subsection (b) is authorized to require
			 all sellers not qualifying for the small seller exception to collect and remit
			 sales and use taxes with respect to remote sales into the State without regard
			 to the location of the seller.
			(b)Requirements for
			 authorityThe authorization provided under paragraph (1) shall be
			 granted once the State implements a simplified system for administration of
			 sales and use tax collection with respect to remote sellers, which includes the
			 following minimum requirements:
				(1)Small seller
			 exceptionAn exception for remote sellers with gross annual
			 receipts in the preceding calendar year from remote sales of items, services,
			 and other products in the United States not exceeding $1,000,000 (or such
			 greater amount as determined by the State involved) or in the State not
			 exceeding $100,000 (or such greater amount as determined by the State).
				(2)Form and
			 filingA sales and use tax return for use by remote sellers and a
			 single revenue authority within the State with which remote sellers are
			 required to file the return. A State may not require that remote sellers submit
			 any other sales and use tax return other than the sales and use tax return
			 applicable to remote sellers. A remote seller may not be required to file sales
			 and use tax returns any more frequently than returns are required for other
			 sellers. No local jurisdiction may require a remote seller to submit a sales
			 and use tax return or to collect sales and use tax other than as provided by
			 this paragraph.
				(3)Definition of
			 tax baseWith respect to remote sellers—
					(A)products and
			 services subject to tax must be identical throughout the State, and
					(B)any exemptions
			 must be identical throughout the State and may not include exemptions for
			 products and services that are not exempt when sold by other than remote
			 sellers.
					(4)Sales and use
			 tax rate structure
					(A)Except as provided
			 in subparagraph (B) of this paragraph, remote sellers must collect sales and
			 use tax under one of three rate structures—
						(i)a
			 single State-wide blended rate that includes both the State rate and applicable
			 rates of local jurisdictions, as determined by the State;
						(ii)the
			 maximum State rate, which is the highest rate at which sellers are required by
			 the State to collect tax, exclusive of tax imposed by or for the specific
			 benefit of local jurisdictions; or
						(iii)the applicable
			 destination rate, which is the sum of the State rate and any applicable rate
			 for the local jurisdiction into which the sale was made. If a State requires
			 that remote sellers collect at the applicable destination rate, the State must
			 make available adequate software to remote sellers that substantially eases the
			 burden of collecting at multiple rates within the State, and any State
			 providing such software must relieve remote sellers from liability to that
			 State for collection of the incorrect amount of sales or use tax, including any
			 penalties or interest, provided that collection of the improper amount is the
			 result of relying on information provided by that State.
						(B)A State that
			 generally imposes a lower sales and use tax rate for sales of food or drugs and
			 medicine, or both, may require remote sellers to collect sales and use tax at
			 such rates.
					(C)The rates
			 described in clause (i) and (ii) must not exceed the respective average State
			 and locality rates applicable to sellers other than remote sellers.
					(c)Commencement of
			 authority
				(1)In
			 generalA State satisfying the requirements of subsection (b) may
			 exercise the authority granted in subsection (a) beginning on the first day of
			 the calendar quarter at least six months after the date that the State
			 publishes the public notice described in paragraph (2).
				(2)Notice
			 requirementsThe public notice required in paragraph (1) must
			 include the following information for remote sellers:
					(A)The title and
			 reference to the legislation that the State has enacted requiring remote
			 sellers to collect sales and use tax.
					(B)The criteria under
			 which remote sellers are required to collect sales and use tax under the State
			 legislation.
					(C)The rate or rates
			 at which affected remote sellers will be required to collect sales and use
			 tax.
					(D)The date upon
			 which affected remote sellers will be required to begin collecting sales and
			 use tax.
					(E)References to
			 compliance information and the form to be filed by remote sellers.
					(d)Termination of
			 authorityThe authorization
			 provided under subsection (a) shall terminate for a State that no longer
			 satisfies the requirements of subsection (b) on the date that—
				(1)a
			 court of competent jurisdiction determines that the State’s simplified system
			 of administration no longer meets the minimum requirements set forth in
			 subsection (b); and
				(2)the determination
			 of such court is no longer subject to appeal.
				3.PreemptionExcept as otherwise provided in this Act,
			 this Act shall not be construed to preempt or limit any power exercised or to
			 be exercised by a State or local jurisdiction under the law of such State or
			 local jurisdiction or under any other Federal law.
		4.Limitations
			(a)In
			 generalNothing in this Act shall be construed as—
				(1)subjecting a
			 seller to franchise taxes, income taxes, or licensing requirements of a State
			 or political subdivision thereof;
				(2)affecting the
			 application of such taxes or requirements or enlarging or reducing the
			 authority of any State to impose such taxes or requirements;
				(3)requiring any
			 State or any local taxing jurisdiction to exempt, or to impose a tax on any
			 product, or to adopt any particular type of tax, or to impose the same rate of
			 tax as any other taxing jurisdiction; or
				(4)permitting or
			 prohibiting a State from—
					(A)licensing or
			 regulating any person;
					(B)requiring any
			 person to qualify to transact intrastate business;
					(C)subjecting any
			 person to State taxes not related to the sale of goods or services; or
					(D)exercising
			 authority over matters of interstate commerce.
					(b)No effect on
			 nexusNo obligation imposed by virtue of the authority granted by
			 section 2 shall be considered in determining whether a seller has a nexus with
			 any State for any other tax purpose.
			5.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, and any Indian country as
			 defined in section 1151 of title 18 of the United States Code.
			(2)Local
			 jurisdictionThe term local jurisdiction means any
			 political subdivision of a State.
			(3)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or any other legal entity,
			 and includes a State or local government.
			(4)Sale into the
			 StateThe term sale into the State means a sale
			 where the item sold is received by the purchaser in the State, based on the
			 location indicated by instructions for delivery that the purchaser furnishes to
			 the seller. When no delivery location is specified, the sale occurs in the
			 State if the customer’s billing address is in the State.
			(5)Remote
			 saleThe term remote sale means a sale of goods or
			 services attributed to a State with respect to which a seller does not have
			 adequate physical presence to establish nexus under the law existing on the day
			 before the date of the enactment of this Act so as to allow such State to
			 require, without regard to the authority granted by this Act, the seller to
			 collect and remit taxes covered by this Act with respect to such sale.
			(6)Remote
			 sellerThe term remote seller means a person that
			 makes remote sales.
			(7)Sales
			 taxThe term sales tax means a tax that is—
				(A)imposed on or
			 incident to the sale of tangible or intangible personal property or services as
			 may be defined or specified under the laws imposing such tax; and
				(B)measured by the
			 amount of the sales price, cost, charge, or other value of or for such property
			 or services.
				(8)Use
			 taxThe term use tax means a tax that is—
				(A)imposed on the
			 purchase, storage, consumption, distribution, or other use of tangible or
			 intangible personal property or services as may be defined or specified under
			 the laws imposing such tax; and
				(B)measured by the
			 purchase price of such property or services.
				6.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
		
